             Case 3:17-cr-00533-EMC Document 1916 Filed 07/27/21 Page 1 of 6




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   KEVIN J. BARRY (CABN 229748)
 5 LINA PENG (NYBN 5150032)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7050
 8        FAX: (415) 436-7050
          Ajay.krishnamurthy@usdoj.gov
 9
   Attorneys for United States of America
10
                                   UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                        )   CASE NO. 17 CR 533 EMC
                                                      )
15           Plaintiff,                               )   United States’ Response to Group One Discovery
                                                      )   Issues (ECF No. 1911)
16      v.                                            )
                                                      )
17   JONATHAN JOSEPH NELSON, et al.,                  )   Hon. Laurel Beeler
                                                      )
18           Defendant.                               )
                                                      )
19

20           The United States respectfully files this response to “Notice re: Trial Group One Discovery”
21 filed by Russell Ott (ECF No. 1911), filed yesterday on July 26, 2021.

22 I.        UNITED STATE’ OBJECTION TO AD HOC BRIEFING AND HEARING SCHEDULE
23           The hearing before this Court set on July 29, 2021, was set several weeks prior. (ECF No.
24 1894). The issues to be heard were the defense motions for a bill of particulars and motion for jury

25 records. (Id.; ECF No. 1892.)

26           Just three days before the hearing date, on July 26, 2021, defendant Wendt and other Group 1
27 defendants have requested additional issues to be heard through filing a motion and a notice. This Court

28 directed the United States to respond by today, July 27, 2021. Under Local Criminal Rule 47-2(a), “all

     US RESP.                                             1
     CR 17-533 EMC
             Case 3:17-cr-00533-EMC Document 1916 Filed 07/27/21 Page 2 of 6




 1 motions in criminal cases shall be filed, served and noticed in writing for a hearing not less than 14 days

 2 after the service of the motion or, if the Judge specially sets a date for hearing, not less than 14 days

 3 before the specially set.” (emphasis added). Under Local Criminal Rule 47-2(d), “[a]ny opposition a

 4 noticed motion shall be served and filed not more than 7 days after the motion is filed.” (emphasis

 5 added). The United States has been making good faith efforts to balance producing discovery

 6 expeditiously with protecting its interests in witness safety. Due to the complexity of these issues in this

 7 case with potentially wide-ranging implications, rushing the United States to respond without adequate

 8 time may be counterproductive to the defense’s ultimate interests as well as the orderly administration of

 9 the case overall. One day to respond to two defense requests is not sufficient time, and raising new

10 issues about three days prior to a hearing is not sufficient time for adequate preparation. 1 This is not the

11 first time that members of the defense have noticed motions with little notice or adherence to the local

12 rules. The United States respectfully requests that this Court hear the recently filed notice and motion

13 (and any future such motions) on an orderly schedule, and also permit the United States an opportunity

14 for a more fulsome response, including at the hearing. Nevertheless, the United States’ response is

15 below.

16 II.      UNITED STATES’ RESPONSE TO GROUP ONE’S NOTICE REGARDING DISCOVERY

17          A. The July 14, 2021, Production

18          First, Ott complains that a July 14, 2021, production by the United States was “could not be

19 distributed to defense counsel until the weekend of July 17.” During the meet and confer between the

20 parties on July 22, 2021, the government already explained to Group One what occurred and that there

21 was no delay with respect to the materials ordered disclosed by Judge Chen by July 14, 2021. As

22 background, the government had moved Judge Chen for partial reconsideration of a January 13, 2021,

23 discovery order, which had ordered production of all Jencks Act material at least six months before trial

24 and immediate production of material that identifies witnesses and victims. (ECF No. 1448, 1449.) As

25 part of that motion, the government submitted to Judge Chen, in camera, a specific set of documents

26 numbering about 172 pages in total concerning five vulnerable witness/victims that it wished to

27
            1
28           As one example, two members of the prosecution team have each have trials in different cases
     coming up in the next 30 days.
     US RESP.                                             2
     CR 17-533 EMC
             Case 3:17-cr-00533-EMC Document 1916 Filed 07/27/21 Page 3 of 6




 1 withhold (“Reconsideration Documents”). At the July 9, 2021, status hearing, Judge Chen ordered the

 2 production of those documents by July 14, 2021. The government complied with that order. As of July

 3 14, 2021, the Reconsideration Documents were produced and made available to the defense discovery

 4 coordinator. 2 Along with the Reconsideration Documents, in that same production, the government has

 5 continued to produce other discovery items. Four of these items (one cell phone extraction, two aerial

 6 surveillance footage, 3 and one PDF of a reproduction with revised bates numbers) were voluminous and

 7 completed uploading to USAFx on July 15, 2021. To be clear, these materials were not the subject of

 8 Judge Chen’s July 14, 2021 order, a fact that the government explained to the defense during the meet

 9 and confer.

10          With respect to delivery on USAFx, again, as explained during the meet and confer, the United

11 States Attorneys’ Office is still functioning in a telework status due to the COVID-19 pandemic. The

12 government cannot guarantee prompt delivery via hard-drive. Moreover, as explained above, the

13 “delay” complained of through USAFx was apparently a couple of days, and it did not concern materials

14 subject to a court ordered deadline.

15          2. AEO De-designation

16          Ott states that the government “had no AEO documents that they were presently willing to agree

17 to redesignate as non-AEO.” This statement is misleading and inaccurate. As the defense well knows,

18 during the July 9, 2021, status conference before Judge Chen, the issue of AEO redesignation was
19 specifically discussed. As reflected in the minute order issued by Judge Chen, Judge Chen anticipated

20 that the defense will provide the government with a proposed list of materials to de-designate and that

21 any disagreements be adjudicated by this Court. In fact, during the meet and confer, the government

22 specifically said it was likely was willing to consider de-designation, provided that the defense provide

23 the government with a list of such documents in accordance with Judge Chen’s direction and just as

24

25          2
                  Through a technical error, one single page was not exported. This single page will be
   produced this week along with another production that is scheduled.
26        3
                  The government has no intention of presenting these videos at trial. These videos are not
27 material within the meaning of Rule 16. They record several controlled purchases made by a
   Confidential Human Source (CHS). The Government has already produced reports and body-worn
28 recordings documenting those interactions, and produced these aerial surveillance videos only in
   response to a defense request in June 2021.
     US RESP.                                           3
     CR 17-533 EMC
             Case 3:17-cr-00533-EMC Document 1916 Filed 07/27/21 Page 4 of 6




 1 defendant Lyles had done. The government’s position, as well as Judge Chen’s conception regarding

 2 how the parties should proceed, is clearly reflected in the minute order issued by Judge Chen after the

 3 July 9, 2021, conference:

 4          The Government stated that it was receptive to lifting the protective order with respect to
            specific materials necessary for defense preparations; it argued, however, that the general
 5          order against lifting the AEO restrictions should remain in place until 90 days before trial
            and be set aside only on a document-by-document basis. Counsel for Mr. Ott asserted
 6          that meeting and conferring with the Government regarding the materials for which the
            protective order should be lifted raised concerns about work product privileges, and that
 7          an in camera proceeding would be the better way to proceed. In response to these
            arguments, the Court instructed to meet and confer during the week of July 19, 2021, and
 8          stipulate to a selective lifting of the AEO order for non-Jencks materials whenever
            possible. If the parties are unable to agree on materials that can be disclosed prior to the
 9          default 90 day timeline for lifting of the order, they are to address the matter
            expeditiously before Magistrate Judge on a document-by-document basis.
10
     (ECF No. 1897 (emphasis added)).
11
     Accordingly, Ott’s characterization, that “Trial Group One defendants have no choice but to bring this
12
     entire situation to the attention of the Court” is an attempt to do an end-run around Judge Chen’s explicit
13
     directions. Moreover, Ott’s attempt to cast the current status of the AEO de-designation issue as the
14
     government being unwilling to redesignate is entirely disingenuous. As noted, the government has
15
     repeatedly indicated it would be willing to de-designate and in fact has done so with defendant Lyles on
16
     more than one occasion. But it cannot assess its position without a list provided by the defense of what
17
     it wishes to de-designate. The government has received no such list to date. Tellingly, Ott is now
18
     requesting “[a]s to Trial Group One, order the government to immediately redesignate all AEO
19
     discovery as non-AEO discovery, or in the alternative . . . Group One counsel should immediately be
20
     permitted to discuss the subject matters and witness names set forth in the AEO discovery provided
21
     without showing or providing copies of the AEO discovery to the clients.” (ECF No. 1911 at 6). This is
22
     an attempt to do an end run against Judge Chen’s direction to the parties in front of this Court. Judge
23
     Chen has already ordered that AEO restrictions are to be lifted for Group One 90 days prior to trial, and
24
     that any de-designation is to be done on a document-by-document basis. (ECF No. 1897). The
25
     government explicitly reminded the defense of Judge Chen’s direction at the July 9, 2021, status
26
     conference during the meet and confer, and the defense acknowledged it. The wholesale designation of
27
     AEO material “immediately” in this case is premature and contrary to Judge Chen’s order.
28

     US RESP.                                             4
     CR 17-533 EMC
               Case 3:17-cr-00533-EMC Document 1916 Filed 07/27/21 Page 5 of 6




 1          Ott also suggests that they cannot provide any sort of list to the government because of

 2 redactions contained within the AEO materials. To be clear, the government has produced a large

 3 volume of unredacted AEO materials. 5 It is ironic that the defense, while emphasizing urgency, has not

 4 come up with a list based on AEO materials they have now had for months. This follows a common

 5 pattern in this case. 6 The issue of potential de-designation has been teed up for weeks now and the

 6 defense should have been contemplating the materials for which they would like early de-designation all

 7 along. Indeed, defendant Lyles has done just that, and the government has agreed to de-designate the

 8 majority of the documents requested by Lyles.

 9          Separately, for the first time, after the July 9, 2021, hearing, Ott sent an email to the government

10 requesting that materials previously designated as being subject to the Witness Safety protocol be

11 produced unredacted. As the Court knows, the issue of producing documents subject to the Witness

12 Safety protocol was heavily litigated before this Court and the protocol (and redactions) were a means of

13 balancing the need for defense preparation and witness safety. The defense has had these materials

14 since August 2019, and it has never requested that the redactions therein be lifted. Nevertheless, upon

15 receiving this recent request, the United States agreed to produce the Witness Safety materials again

16 without the protocol. This position was communicated to Group One counsel during the meet and

17 confer. 7

18          In addition, the United States has, of its own volition, begun reviewing previously produced

19 discovery to see if there are redactions that it is now willing to lift. This Court has endorsed the practice

20 of redactions as a means to produce discovery but balance witness safety. (See ECF No. 1161-2 at 60

21 (in the context of discussing disclosure of materials concerning witness safety, “THE COURT: Although

22 a lot of that stuff could be redacted. I mean, honestly, you would have the ability to redact that stuff in a

23
            5
24                   A rough estimate puts the volume of such materials at over 1,000 pages.
             6
                     In March 2020, the defense insisted that they needed a list of overt acts in order to litigate
25   severance issues, but refused to file severance motions (which were all denied, in any event) until April
     2021. The defense demanded a list of Fourth Amendment events in 2020, but have not yet agreed on a
26   schedule to file suppression motions. Likewise, the defense demanded a list of co-conspirator
     statements in April 2021, but have yet to file a single motion to exclude.
27           7
                     The government notes that it formed this position prior to receiving Judge Sallie Kim’s
28   Report and Recommendation regarding the Order to Show Cause hearing on July 26, 2021, just a day
     ago. It reserves the right to modify its position in light of the concerning findings stated therein.
     US RESP.                                              5
     CR 17-533 EMC
             Case 3:17-cr-00533-EMC Document 1916 Filed 07/27/21 Page 6 of 6




 1 way you might not have to if you were just doing it as a category, Issue 1 disclosures.”)). In a classic

 2 case of no good deed goes unpunished, the defense is now using that as an excuse for not providing the

 3 government with a list of materials it wants de-designated as AEO. As noted above, the majority of

 4 AEO material produced is unredacted and there is no reason why the defense should not be

 5 able to provide a specific list of documents it wishes to de-designate.

 6

 7 DATED: July 27, 2021

 8                                                               STEPHANIE M. HINDS
                                                                 Acting United States Attorney
 9

10
                                                                             /s/           .
11                                                               KEVIN J. BARRY
                                                                 LINA PENG
12                                                               AJAY KRISHNAMURTHY
                                                                 Assistant United States Attorneys
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     US RESP.                                            6
     CR 17-533 EMC
